t c summary opinion united_states tax_court tracy m colter and robert n colter jr petitioners v commissioner of internal revenue respondent docket no 20771-98s filed date tracy m colter and robert n colter jr pro sese andrew m winkler for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure - - respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure penalty under sec_6662 the issue for decision is whether petitioners are entitled to a casualty_loss deduction in excess of the amount allowed by respondent some of the facts have been stipulated and are so found petitioners are and were during all relevant periods married to each other at the time the petition was filed they resided in fredonia kentucky sometime in early petitioners and their children moved from a rented house in nashville tennessee into a 3-bedroom 2-bath ranch-style brick house that they purchased in hendersonville tennessee the hendersonville residence on date one of petitioners’ daughters plugged a vacuum cleaner into an electrical outlet located in petitioners’ bedroom through some fault in either the vacuum cleaner or the outlet a fire started in that bedroom that caused substantial damage to the hendersonville residence and destroyed or badly damaged most of the personal_property located in the house at the time petitioners were insured against fire losses by the westfield companies westfield under the terms of their insurance coverage subject_to various conditions and limitations petitioners were entitled to recover the replacement - - cost of personal_property damaged or destroyed by fire asa result of the fire petitioners received dollar_figure less the dollar_figure deductible attributable to personal_property losses from westfield this amount includes dollar_figure for damages to the hendersonville residence dollar_figure for additional living_expenses and the policy limits of dollar_figure less the deductible for damages to or loss of personal_property of the amount petitioners received for loss of personal_property dollar_figure was attributable to dry cleaning expenses and the balance dollar_figure was attributable to the replacement costs of various items of personal_property typically found ina family residence after an investigation westfield paid petitioners the policy limits for their personal_property losses because according to the insurance_company the acv actual cash_value of the upp unscheduled personal_property exceeded the limits and they were not made whole westfield’s decision to pay policy limits for personal_property loss was based at least in part upon a document entitled personal_property inventory prepared by petitioners within days after the fire occurred the inventory the inventory consists of pages that itemizes and describes hundreds of items of personal_property destroyed by the fire some descriptions are specific eg magnavox inch color television with vcr others are more general eg belts for each item or - category of items listed on the inventory petitioners made entries in designated columns for number of items destroyed date and place of purchase original cost and replacement cost at or about the time of the fire for a few items there is a variance between the entries made for original cost and the replacement cost for most if not all of those few items the replacement cost is higher than petitioners’ estimated original cost for that item for most items either the amounts entered for original cost and the replacement cost are identical or if more than one item was destroyed the replacement cost listed is the product of the number of items multiplied by the amount listed as the original cost of the items it appears that for these items amounts entered in the original cost column do not as the name suggests represent petitioners’ costs of the items but instead duplicate petitioners’ estimate of the replacement costs of those items from the information supplied by petitioners westfield computed the actual cash_value of each item listed on the inventory by applying a depreciation factor ranging from percent to percent to the replacement cost of each item the total of the amounts listed as original cost cannot be determined from the copy of the inventory placed into the record because relevant portions of the document are obscured by overlays - - replacement costs for all of the items total dollar_figure actual cash values replacement cost minus depreciation of all of the items total dollar_figure some of the personal_property located in the house at the time of the fire appeared to be salvageable petitioners hired mastercraft and masterclean to clean and or refurbish these items after removing these items from the hendersonville residence the cleaning company determined that some of them could not be cleaned or otherwise salvaged the items that could not be cleaned were not returned to petitioners and were not included on the inventory petitioners estimated the value of these items to total dollar_figure petitioners filed a timely joint federal_income_tax return it was prepared by a professional income_tax_return_preparer they reported adjusted_gross_income of dollar_figure taking into account itemized_deductions totaling dollar_figure and personal_exemption deductions claimed for themselves and their four children they reported no taxable_income or federal_income_tax liability on that return relevant here on the schedule a itemized_deductions included with their return petitioners claimed a dollar_figure casualty_loss deduction computed as follows cost or other basis of each property dollar_figure insurance or other reimbursement big_number fair_market_value before casualty big_number fair_market_value after casualty - - amount of loss big_number amount of loss not reimbursed big_number less dollar_figure floor less percent of adjusted_gross_income big_number casualty_loss claimed big_number in the notice_of_deficiency respondent disallowed at least mathematically dollar_figure of the casualty_loss deduction here in dispute a fair reading of the explanation for this adjustment suggests that respondent intended to disallow the entire amount nevertheless we proceed as though petitioners are entitled to a casualty_loss deduction of at least dollar_figure for in the notice_of_deficiency respondent also determined that petitioners are liable for a sec_6662 penalty but respondent now agrees that they are not discussion subject_to certain limitations an individual is entitled to a deduction for any loss es sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise that arise from fire or other_casualty sec_165 c h and to properly compute a casualty_loss deduction the following values of the damaged or destroyed property must be established fair_market_value before the casualty fair_market_value after the casualty and the taxpayer’s basis in the property - jj - see 46_tc_751 affd 387_f2d_420 8th cir the reduction in the fair_market_value of the property caused by the casualty must be compared to the adjusted_basis of the property the lesser_of the two amounts equals the amount of the casualty_loss for purposes of computing the deduction allowed under sec_165 see 305_us_468 67_tc_784 56_tc_976 millsap v commissioner supra sec_1_165-7 income_tax regs subject_to numerous exceptions the general_rule is that a taxpayer’s basis in property equals the taxpayer’s cost of the property see sec_1011 and sec_1012 fair_market_value is defined in countless cases as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 79_tc_322 affd 752_f2d_518 10th cir sec_1_170a-1 income_tax regs although less than clear from the manner in which the casualty_loss deduction was computed on petitioners’ return the relevant property over which the controversy centers in this case is the personal_property damaged or destroyed in the fire reciting the well-established general principles that control --- - situations such as the one presently before us is relatively simple and straightforward applying those principles to hundreds of personal household_items that would typically be damaged or destroyed in a residential fire is more problematic not only because of the number of items involved but also because of the nature of those items establishing the fair market values of used household_items is not only difficult but also not enough for purposes of sec_165 the taxpayer’s cost or basis in each item of property must also be established often long after the item was acquired furthermore the utility economic and sentimental values of a particular piece of personal_property to a particular owner are not necessarily reflected in either the fair_market_value of or the taxpayer’s basis in that item consequently it 1s not unusual for a taxpayer who suffers the loss of property due to some casualty to sense a loss greater than that allowable as a deduction pursuant to sec_165 petitioners could not explain the manner in which the casualty_loss deduction is computed on their return and we cannot find any support for the computation in the record the amount of insurance reimbursement listed is obviously incorrect at least in the aggregate and does not correspond to the recovery_of any of the component amounts furthermore the amounts listed for cost or basis and fair_market_value before --- - casualty do not appear to be based upon information contained on the inventory at trial petitioners more or less ignored the computation of the casualty_loss deduction set forth in their return instead they relied almost exclusively on the inventory a document prepared not with reference to the amount of any potential casualty_loss deduction to which they might be entitled but rather in connection with an insurance claim under a policy that allowed recovery based upon replacement cost for insurance purposes the original cost of personal_property damaged or destroyed in the fire was not particularly important consequently the inventory does not provide sufficient information to allow for the proper computation of the amount of petitioners’ casualty_loss deduction nevertheless respondent in apparent recognition of the practical difficulties confronting petitioners in establishing the information technically required to support a casualty_loss deduction relies at least in part upon the information reported on the inventory even though that document might not contain all of the information necessary to properly compute the allowable deduction in an apparent attempt to simplify the matter respondent now accepts petitioners’ estimate of replacement costs and westfield’s estimate of actual cash_value replacement cost less depreciation of the destroyed property as the measure of that property’s fair_market_value -- - before the fire ’ respondent argues that petitioners’ casualty_loss deduction should be computed as follows fair_market_value of personal_property before fire dollar_figure less amount reimbursed dollar_figure less dollar_figure sec_165 dollar_figure less percent of adjusted_gross_income sec_165 dollar_figure allowable casualty_loss deduction dollar_figure in effect in the above computation respondent considers the property damaged or destroyed in the fire to have had no fair_market_value after the fire furthermore to petitioners’ benefit respondent treats the property’s fair_market_value prior to the fire and petitioner’s basis in the property as equal which is highly unlikely we consider respondent’s computation to be reasonable under the circumstances and note that if only by coincidence it provides support for the adjustment made in the notice_of_deficiency the computation however does not take into account the value of those items removed from the hendersonville residence by the cleaning company determined to be unsalvageable and never returned to petitioners we accept petitioners’ dollar_figure estimate of value of those items adopt respondent’s approach as to the significance of that estimate ' subtracting depreciation from replacement cost can be an acceptable method of determining the fair_market_value of an item of personal_property see 56_tc_976 and find that petitioners are entitled to a casualty_loss deduction for computed as follows fair_market_value of personal_property listed on inventory plus fair_market_value of personal_property not listed on inventory values before fire dollar_figure fair_market_value of personal_property after fire - - less insurance reimbursement dollar_figure less dollar_figure sec_165 dollar_figure less of agi sec_165 dollar_figure allowable casualty_loss deduction dollar_figure reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered under rule
